Santucci, J.,
concurs in part and dissents in part and votes to modify the order by deleting the provision thereof granting that branch of the motion which was to dismiss the sixth cause of action to recover damages for tortious interference with contract, and substituting therefor a provision denying that branch of the motion and otherwise affirming the order, with the following memorandum: I agree with my colleagues that tlie plaintiffs sixth cause of action for damages arising from tortious interference with contract should be reinstated. However, in my opinion, the complaint fails to state a cause of action to recover damages pursuant to Labor Law § 740, and thus that claim was properly dismissed by the Supreme Court.
To sustain a cause of action to recover damages under Labor Law § 740, sometimes referred to as the “whistleblower’s law”, an employee must, inter alia, plead and prove thát the *337employer engaged in an activity, policy, or practice that constituted an actual violation of law, rule, or regulation (see, Bordell v General Elec. Co., 88 NY2d 869). Even an employee’s good faith reasonable belief that an actual violation of a law, rule, or regulation occurred* is insufficient; there must be an actual violation (see, Bordell v General Elec. Co., supra; Hughes v Gibson Courier Servs. Corp., 218 AD2d 684). In the case at bar, the plaintiff admittedly did not allege any actual violation of any law, rule, or regulation. Moreover, contrary to the majority’s conclusion, the plaintiffs conclusory allegations do not demonstrate that facts essential to justify opposition to the motion to dismiss may exist, but could not be stated without further discovery (see, Mandel v Busch Entertainment Corp., 215 AD2d 455).
Accordingly, a cause of action pursuant to Labor Law § 740 does not lie and should be dismissed (see, Labor Law § 740 [2]; Bordell v General Elec. Co., supra; Pail v Precise Imports Corp., 256 AD2d 73; Rodgers v Lenox Hill Hosp., 211 AD2d 248).